EXECUTIVE MANAGEMENT SERVICES AGREEMENT

THIS EXECUTIVE MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is made by and
between JCM Partners, LLC, a Delaware limited liability company (“JCM”) and
Computer Management Corporation, a California corporation (“CMC”) and is
effective as of July 1, 2007 (the “Effective Date”).

In consideration of the promises made herein and on the terms and subject to the
conditions contained herein, JCM and CMC hereby agree as follows:

1.0 Engagement

JCM hereby retains CMC to provide executive management services for JCM as
provided herein (the “Management Services”) for the period commencing on the
Effective Date and continuing through July 31, 2010 (the “Engagement Period”),
subject to termination as provided under Section 4.0 below.

2.0 Management Services

2.1 General. CMC will employ Gayle M. Ing (“Ing”) to act as the Chief Executive
Officer, President, Tax Matters Partner and Secretary of JCM and cause Ing to
report directly to JCM’s Board of Managers (“Board”). Ing will have day-to-day
responsibility and authority for the management and direction of JCM, as well as
such other duties and responsibilities commensurate with the position of Chief
Executive Officer.

2.2 Duties. Ing will perform her duties in conformity with the reasonable and
appropriate directions of the Board. Ing will devote her full working time,
attention and energies to the business and affairs of JCM, provided that Ing may
engage in outside activities so long as such outside activities do not conflict
with her obligations as Chief Executive Officer of JCM or her other positions,
if any, with JCM.

2.3 Location. Ing will, subject to reasonable travel requirements on behalf of
JCM, work at JCM’s offices in Concord, California.

3.0 Compensation

3.1 Management Services Fee. JCM will pay to CMC a fee for the Management
Services (the “Fee”) at the monthly rate of $35,000 per month ($420,000 per
year), payable semi-monthly on the 15th and last day of each month. Because this
is a fee for independent contractor services and not wages, JCM will not
withhold taxes from the Fee.

3.2 Benefits. JCM will not be responsible for the cost of any employment
benefits provided to Ing.

3.3 Directors and Officers Insurance and Indemnity. JCM will maintain at all
times a minimum of $10,000,000 of directors and officers insurance coverage and
$10,000,000 of liability insurance coverage, and will list CMC and Ing as
insured parties at the same coverage level as other JCM officers and executives.
A copy of the applicable insurance policies naming CMC and Ing as insured
parties and listing the then-current coverage levels shall be provided to CMC.
Subject to the exceptions specified in JCM’s standard form of Indemnification
Agreement, JCM will indemnify, defend and hold CMC and Ing harmless against any
claims, costs (including legal fees) or liabilities respecting CMC’s and Ing’s
actions on behalf of JCM.

3.4 Reimbursement. JCM will reimburse CMC for its reasonable JCM-related
expenses.

4.0 Termination

4.1 Termination at Will by Either Party. Either JCM or CMC may terminate this
Agreement, for any reason or for no reason, upon 90 days’ written notice to the
other party.

4.2 Death or Permanent Disability of Ing. This Agreement will terminate
automatically upon the death or permanent disability of Ing. Ing will be deemed
permanently disabled for the purpose of this Agreement if in the good faith
determination of the Board, based on the opinion of a physician or other medical
professional mutually agreed to by CMC and JCM, Ing has become physically or
mentally incapable of performing her duties hereunder for a continuous period of
120 days, in which event Ing will be deemed permanently disabled upon the
expiration of such 120-day period.

4.3 Compensation upon Termination. In the event that either JCM or CMC
terminates this Agreement for any reason, including without limitation because
of the death or disability of Ing, CMC will be entitled to receive the Fee
provided for in Section 3.1 for the period of time ending on the date the
Agreement terminates, plus reimbursement for such expenses as CMC may have
properly incurred on behalf of JCM, as provided in Section 3.4 above, prior to
the date the Agreement terminates.

5.0 Assignment and Transfer

5.1 By JCM. This Agreement may not be assigned by JCM to any purchaser of all or
substantially all of JCM’s business or assets without the written consent of
CMC.

5.2 By CMC. CMC’s rights and obligations under this Agreement will not be
transferable by CMC by assignment or otherwise, except with the prior written
consent of JCM.

6.0 Confidentiality

6.1 Proprietary Information. CMC agrees that all trade secrets, confidential or
proprietary information with respect to the activities and businesses of JCM
including, without limitation, personnel information, non-public information
regarding JCM’s investors, business plans, marketing plans, forecasts,
strategies and information which are acquired by CMC, or its agents or
employees, during the course of CMC’s engagement by JCM (“Proprietary
Information”) will be kept and held in confidence and trust by CMC, provided
that Proprietary Information will not include any information that (i) is in the
public domain at the time of disclosure, (ii) though originally Proprietary
Information, subsequently enters the public domain other than by breach of CMC’s
obligations hereunder or by breach of another person’s or entity’s
confidentiality obligations or (iii) is shown by documentary evidence to have
been known by CMC prior to disclosure to CMC by JCM. CMC will not use or
disclose Proprietary Information except as necessary in the normal course of the
business of JCM for its sole and exclusive benefit, unless CMC is compelled to
so disclose under process of law, in which case CMC will first notify JCM
promptly after receipt of a demand to so disclose. CMC agrees and acknowledges
that it will cause all agents and employees of CMC to comply with the terms of
this subsection 6.1.

6.2 Ownership of Inventions. Discoveries, copyrightable materials, developments,
designs, ideas, improvements, inventions, formulas, processes, techniques,
know-how, manuals, software, written or recorded materials or information, and
data (whether or not patentable or registerable under copyright or similar
statutes) that are made, conceived, or reduced to practice by CMC, or its agents
and employees while performing services for JCM for which CMC is expressly
engaged and compensated by JCM (“Inventions”), shall belong to and shall be the
sole property of JCM. CMC represents and warrants that CMC will not claim any
intellectual property rights in any such Inventions. To the extent that JCM uses
intellectual property owned by CMC, or its employees or agents, and such
intellectual property is not assigned to JCM, then CMC agrees to grant to JCM
and agrees to cause its employees or agents to grant to JCM a non-exclusive
transferable, worldwide, royalty-free perpetual license to use all of CMC’s
discoveries, copyrightable materials, developments, designs, ideas,
improvements, inventions, formulas, processes, techniques, know-how, manuals,
software, written or recorded materials or information, and data (whether or not
patentable or registerable under copyright or similar statutes) made, conceived,
or reduced to practice, while performing services for JCM (“Licensed
Inventions”) under this Agreement. CMC agrees to take reasonable and necessary
steps to cause its agents and employees to comply with and adhere to the
provisions of this subsection 6.2.

6.3 Return of Materials. CMC agrees that, upon the request of JCM, and in any
event upon termination of this Agreement, CMC shall deliver to JCM (or have
confirmed in writing to JCM that JCM already has) the originals of all
memoranda, notes, records, drawings, manuals, papers, computer software,
listings and other documents or materials (or copies of same if originals are
not available): (a) generated or developed by CMC under this Agreement or
(b) made available to CMC in connection with providing services to JCM under
this Agreement. CMC agrees to take reasonable and necessary steps to cause its
agents and employees to comply with and adhere to the provisions of this
subsection 6.3.

6.4 Survivability. This Section 6.0, and each of its subsections, shall survive
termination of this Agreement.

7.0 Arbitration

7.1 General. Any dispute hereunder will be submitted to binding arbitration
before a single arbitrator in accordance with the Commercial Dispute Resolution
Rules of the American Arbitration Association (“AAA”), subject to the provisions
set forth in this Section 7.0 and each of its subsections.

7.2 Power of the Arbitrator. The arbitrator will be instructed and empowered to
take whatever steps to expedite the arbitration as he or she deems reasonable.

7.3 Allocation of Costs and Fees. Each party will pay fifty percent (50%) of the
costs and fees of the arbitration, including without limitation the
administrative fees charged by AAA and the fee of the arbitrator.

7.4 Finality of Judgment. The arbitrator’s judgment will be final and binding
upon the parties, except that it may be challenged on the grounds of fraud or
gross misconduct.

7.5 Venue; Procedures. The arbitration will be held in San Francisco,
California. Judgment upon any award in the arbitration may be entered in any
court of competent jurisdiction. The parties hereby consent to the jurisdiction
of, and proper venue in, the federal and state courts located in San Francisco,
California. The procedures specified in this Section 7.0 will be the sole and
exclusive procedures for the resolution of disputes and controversies between
the parties arising out of or relating to this Agreement; provided, however,
that a party may seek a preliminary injunction or other provisional judicial
relief if in its judgment such action is necessary to avoid irreparable damage
or to preserve the status quo. Despite such action, the parties will continue to
participate in good faith in the procedures specified in this Section 7.0.

8.0 Independent Contractor

It is the express intention of the parties that CMC is an independent contractor
and neither it nor Ing are employees of JCM. CMC reserves the right to determine
the method, manner and means by which the services will be performed. CMC shall
not be entitled to employ anyone other than Ing to perform the Management
Services without the express written consent of JCM. Nor shall CMC be required
to employ anyone other than Ing to perform the Management Services without its
express written consent. CMC is not required to provide the Management Services
during a fixed hourly or daily time.

9.0 Miscellaneous

9.1 Governing Law and Interpretation. This Agreement will be governed by the
substantive laws of the State of California applicable to contracts entered into
and fully performed in such jurisdiction. The headings and captions of the
sections of this Agreement are for convenience only and in no way define, limit
or extend the scope or intent of this Agreement or any provision hereof. This
Agreement will be construed as a whole, according to its fair meaning, and not
in favor of or against any party, regardless of which party may have initially
drafted certain provisions set forth herein.

9.2 Notices. Any notice, request, claim or other communication required or
permitted hereunder will be in writing and will be deemed to have been duly
given if delivered by hand or if sent by Federal Express to CMC at the address
set forth below its signature, or to JCM at its address as set forth below its
signature, or to such other address or addresses as either party may have
furnished to the other in writing in accordance herewith.

9.3 Entire Agreement and Amendments. This Agreement constitutes the final and
complete expression of all of the terms of the understanding and agreement
between the parties hereto with respect to the subject matter hereof, and this
Agreement replaces and supersedes any and all prior or contemporaneous
negotiations, communications, understandings, obligations, commitments,
agreements or contracts, whether written or oral, between the parties respecting
the subject matter hereof. This Agreement may not be modified, amended, altered
or supplemented except by means of the execution and delivery of a written
instrument mutually executed by both parties.

9.4 Attorneys’ Fees. In the event it becomes necessary for any party to initiate
arbitration or any other proceeding to enforce, defend or construe such party’s
rights or obligations under this Agreement, the prevailing party in such
arbitration or proceeding will be entitled to its reasonable costs and expenses,
including attorneys’ fees, incurred in connection with such arbitration or
proceeding whether or not brought to final judgment, except as provided in
Section 7.3 of this Agreement. For purposes of the enforcement of this section,
the “prevailing party” will be the party receiving substantially the benefits or
relief sought by that party. The arbitrator or decision-maker under this
Section 9.4 shall determine the prevailing party or parties in any such
arbitration or proceeding.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, with the Agreement automatically taking effect as of the Effective
Date.

         
JCM PARTNERS, LLC,
  COMPUTER MANAGEMENT CORPORATION, a
a Delaware limited liability company
  California corporation

By: /s/ Marvin Helder
  By: /s/ Gayle M. Ing

 
       
Marvin Helder
  Gayle M. Ing

Vice Chairman
  Vice President

2151 Salvio Street, Suite 325
  614 Castro Street
Concord, CA 94522-3000
  San Francisco, CA 94114

Fax: (925) 676-1744
  Fax: (415) 431-8758


